Case 1:18-cv-00257-DLH-CRH Document1 Filed 12/07/18 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA
NORTHWESTERN DIVISION

DONALD PREDER,
Plaintiff,
COMPLAINT

vs.

BAYTEX ENERGY USA LLC E/K/A
BAYTEX ENERGY USA LTD.,

Defendants.

 

Plaintiff, Donald Preder, for his complaint against Defendant, Baytex Energy USA LLC fik/a
Baytex Energy USA Ltd., (“Baytex Energy”) states;

I. PARTIES

1, Donald Preder is a resident of the State of Wisconsin.

2. Baytex Energy USA LLC is a foreign limited liability company originating in
Colorado, with its principle place of business in Houston Texas. It was formally known as Baytex
Energy USA Ltd.

IL. JURISDICTION

3. The matter in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00),
exclusive of interest and costs, and the parties are citizens of different states.

4, Donald Preder is a citizen of Wisconsin.

5. Defendant Baytex Energy USA LLC is a foreign limited liability company originating

in Colorado with its principle place of business in Houston, Texas.
Case 1:18-cv-00257-DLH-CRH Document1 Filed 12/07/18 Page 2 of 3

6.

Baytex Energy USA Ltd. was a Delaware Corporation with its principle place of

business in Denver, Colorado

7.

10.

2014.

11.

12.

13.

14.

15,

The court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.
Il. VENUE
This incident occurred in Divide County, North Dakota.
Divide County is located in the Northwest Division of the District of North Dakota.

Donald Preder was severely injured in Divide County, North Dakota on January 16,

Venue is proper in this Court pursuant to 28 U.S.C. § 1391
Venue is proper in this Division pursuant to D.N.D Gen. L. R. 1. 1.
IV. FACTUAL BACKGROUND
In January, 2014, Donald Preder was employed by Barbie Trucking LLC.
Barbie Trucking, LLC operated a trucking business in Bowbells, North Dakota.

Barbie Trucking provided services to other companies to truck oil and gas products

from well-sites in North Dakota.

16. On January 16, 2014, Donald Preder was hauling oil from a Baytex Energy wellsite
in Divide County.
17. The Baytex Energy well-site was owned, controlled, and/or operated by the

defendants, its subsidiaries, its employees, and its agents.

18.

In January, 2014, Baytex Energy failed to provide safe and reasonable ingress and

egress over the earthern berms surrounding its wellsite.
Case 1:18-cv-00257-DLH-CRH Document1 Filed 12/07/18 Page 3 of 3

19. Donald Preder was seriously injured when he fell while climbing over the frozen

earthen berm.
CLAIMS FOR RELIEF
Claim No. 1 - Negligence

20. For his first claim for relief, the Plaintiff re-alleges each preceding paragraph.

21. | Baytex Energy had a duty of reasonable care toward its invitee Donald Preder.

22. Baytex Energy breached its duty of care toward Donald Preder.

23. Baytex Energy’s negligence proximately caused serious and permanent injury to
Donald Preder.

WHEREFORE, Plaintiff, Donald Preder, requests the following relief:

(1) Compensatory damages in an amount to be determined by the jury;

(2) Costs and disbursements as provided by law;

(3) Such other relief as the Court and jury find just and necessary.

V. -DEMAND FOR JURY TRIAL

[1] The plaintiff hereby demands a trial by a jury.

RESPECTFULLY submitted this & day of December, 2018.

ok

Thomas A. Dickson

ND Bar ID# 03800

Dickson Law Office

P.O. Box 1896

Bismarck, ND 58502-1896
Telephone: (701) 222-4400
Email: tdickson@dicksonlaw.com
Attorney for Plaintiff
